Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, 
Boehl (US PGPub 20120173878), in view of Yi (US PGPub 20120068827) failed to disclose of a method for initializing hardware components of an electronic device, the method comprising: receiving an input signal at an initialization block of the electronic device; after receiving the input signal, changing a state of a finite state machine (FSM) of the initialization block; sending an initialization signal from the initialization block to a hardware component of the electronic device; after sending the initialization signal, changing the state of the FSM; receiving a signal from the hardware component with the initialization block in response to the initialization signal sent to the hardware component; and after receiving the signal, changing the state of the FSM according to the return signal, as recited by the independent claim 1.   

Regarding Claim 1, the closest prior-art found, Boehl and Yi discloses of a general feature of FSM implemented in a hardware device or chip with initialization signal such that a method comprising: receiving an input signal at an initialization state in the electronic device; after receiving the input signal, changing a state of a finite state machine (FSM) of the initialization state; sending an initialization signal from the initialization state in a hardware component of the electronic device; after sending the initialization signal, changing the state of the FSM; receiving a return signal from the hardware component with the initialization state in response to the initialization signal.
Individually and more specifically Boehl teaches of transformation elements having a FSM with input signal to be fed into each element [block] where each state can be transitioned to 
Yi teaches that connected to the control logic is a power-on-reset circuit, which monitors the regulated power supply VDD eventually providing an initialization signal POR for the sequential logic in the RFID chip. Sequential logic is logic containing memory elements like flip-flops and latches. This digital elements need a reset signal upon system power up in order to be set to a known state, "LOW" generally. A typical example of sequential logic is a finite state machine (FSM) used to perform a series of sequential tasks. A FSM has a so called state register made up of n bits (n flip-flops) which need initialization so that the FSM can start from a known initial state say "0000" for a 4-bit state register.
However, the prior-art, Boehl and Yi failed to disclose as following such as receiving a signal from the hardware component with the initialization block [hardware component] in response to the initialization signal sent to the hardware component; and after receiving the signal, changing the state of the FSM according to the return signal as in Fig. 5 of the specification. 
Claims 14 and 18 are system claims, having a similar allowable subject matter and additional limitations such as (I/O) modifier and/or IP block in direct data communication with the initialization block. 
 Therefore, the prior-art, Boehl and Yi failed to teach the method of claim 1, the system of claim 14 and the system of claim 18. Therefore, claims 1-20 are allowed. 
 
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U JEON/Primary Examiner, Art Unit 2193